Case 5:19-cv-00547-JSM-PRL Document 86 Filed 04/30/20 Page 1 of 1 PageID 2903



                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    OCALA DIVISION

CHARLES S. DEAN, JUDY DEAN and
WILLIAM BUCHANAN, Individually

        Plaintiffs,

v.                                                                Case No: 5:19-cv-547-Oc-30PRL

DOMETIC CORPORATION,
ELECTROLUX NORTH AMERICA,
INC. and ELECTROLUX HOME
PRODUCTS, INC.,

        Defendants.


                                              ORDER
        On March 23, 2020, Defendant Dometic Corporation filed a motion to change venue. (Doc.

79). Plaintiffs then filed a response to Dometic’s motion. (Doc. 82). Now, Dometic filed a motion

for leave to file a reply to Plaintiffs’ response. (Doc. 84). Although the Court recognizes that

Plaintiffs are opposed to the motion, the Court believes that a reply will be helpful for the resolution

of the motion to change venue. Dometic’s motion is GRANTED and Dometic shall file a reply not

exceeding three pages on or before May 5, 2020.

        DONE and ORDERED in Ocala, Florida on April 30, 2020.




Copies furnished to:

Counsel of Record
Unrepresented Parties
